Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated May 3, 2019. Claims 1-17 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-140028 filed in Japan on July 26, 2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of information disclosure statements filed on dated May 3, 2019 together with a list of patents. The patents have been considered.

Drawings

4.	The drawings submitted on dated May 3, 2019 are accepted.

Claim Interpretation - 112 (f) Presumption


5.	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim limitations in claims 1-12 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional languages: 
Claim 1: “acquire a three-dimensional shape model of a structure, and identify a bar-shaped part of the three-dimensional shape model…;” and
“cause the bar-shaped part	of the three-dimensional shape model to be modified to an undented shape model”;

Claim 2: , “create, as the undented shape model, a shape model defined by a mathematical expression”;

Claim 3: , “create, as the undented shape model, a shape model having a transverse cross section whose shape is an ellipse or a polygon”;

Claim 4: “create, as the undented shape model, a shape model having a transverse cross section whose shape is an ellipse or a polygon;”

Claim 5: “create a center line of the bar-shaped part on a basis of the bar-shaped part of the unmodified three-dimensional shape model that is before the modification performed by the modification unit; 

create a plane that passes through an edge of the transverse cross section;” 

Claim 6: “create a center line of the bar-shaped part on a basis of the bar-shaped part of the unmodified three-dimensional shape model that is before the modification performed by the modification unit; 
define a shape of a transverse cross section of the bar-shaped part on a basis of  the created  center line; and 
create a plane that passes  through  an edge of the transverse cross section”; 

Claim 7: “project, onto two projection planes that are not parallel with each other, the bar-shaped  part of  the unmodified three-dimensional shape model that is before the modification performed by the modification unit and thereby acquire two-dimensional contours that represent, on the respective two projection planes, a shape of the bar-shaped part; and 
determine the center line of the bar-shaped part on a basis of center lines of the acquired respective two  two-dimensional contours”;

Claim 8: , “project, onto two projection planes that are not parallel with each other, the bar-shaped part of the unmodified three-dimensional shape model that is before the modification  performed by the modification  unit and thereby acquire two-dimensional contours that represent, on the respective two projection planes, a shape of the bar-shaped part; and 


Claim 9: , “define the shape of the transverse cross section of the bar-shaped part on a basis of thicknesses of the bar-shaped part, the thicknesses of the bar-shaped part being expressed as the two two-dimensional contours”;

Claim 10: , “define the shape of the transverse cross section of the bar-shaped part on a basis of thicknesses of the bar-shaped part, the thicknesses of the bar-shaped part being expressed as the two two-dimensional contours”;

Claim 11: , “perform the topology optimization calculation and thereby create the three-dimensional shape model of the structure”;

Claim 12: , “perform the topology optimization calculation and thereby create the three-dimensional shape model of the structure”;

without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


    PNG
    media_image1.png
    541
    664
    media_image1.png
    Greyscale


  The Examiner interprets that the designing assistance system is a general purpose computer with designing assistance program stored in its memory. This descriptions in the specification provides necessary structure for the claims being interpreted under 35 USC 112 (f).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8.	Claims 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites:
A designing assistance method comprising:
preparing the designing assistance system according to claim 1; and


It is not clear what “preparing the designing assistance system according to claim 1” implies. Does this mean that an identification unit which is a softer module and a modification unit which is another software module are prepared or designed and developed? 
Does this mean that that the identification unit is prepared with logic for: acquiring an initial three-dimensional shape model of a structure; performing a topology optimization calculation for obtaining an optimized three-dimensional shape model of the structure; and identifying a bar-shaped part of in the optimized three-dimensional shape model?
Does this mean that the modification unit is prepared with logic to modify the bar-shaped part of the three-dimensional shape model to an undented bar-shaped model?

It is not clear what “preparing the designing assistance system according to claim 2” implies. Does this mean that an identification unit which is a softer module and a modification unit which is another software module are prepared or designed and developed? 
Does this mean that that the identification unit is prepared with logic for: acquiring an initial three-dimensional shape model of a structure; performing a topology optimization calculation for obtaining an optimized three-dimensional shape model of the structure; and identifying a bar-shaped part of in the optimized three-dimensional shape model?
Does this mean that the modification unit is prepared with logic to modify the bar-shaped part of the three-dimensional shape model to an undented bar-shaped model? Does this mean that 
Please explain where in the specification these mathematical expressions are described.

Allowable Subject Matter

9.	Claims 1-17 of the application would be allowable over prior art of record if the claim interpretations under 35 USC 112 (f) detailed in Paragraph 6 above is resolved and claim rejections under 35 USC 112 (b) detained in Paragraph 8 above are overcome

10.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) three-dimensional scanning of  surface of an object with projection line structure bars; calculating three-dimensional data of the measured object and calculating three-dimensional shape information; the object surface scale and surface shape change is not large; three-dimensional data acquisition using groups of two cameras and correcting the three-dimensional image; generating a three-dimensional  information model; a CAD software is used on a PC Pan et al., Chinese. Patent CN 106510099 A, Published March 2017); 
 (2) an aircraft skin appearance detection device; measuring rod  detection gap for skin contour detection; the aircraft skin is a thin wall stamping part with a free curved surface shape of large size having irregular shape with variable cross-section; the transition curvature is high; the size and shape of the product is obtained b y a digital detection mode using a high degree of automation; the acquired measurement data is used to generate a skin three-dimensional model; the model is used to generate an aircraft skin appearance with irregular shape; the system uses a CATIA three-dimensional modeling program (Yang et al., Chinese Patent CN 105157658 A, Published December 2015);
(3) designing a device incorporating a harness in products like printers, automobiles, machine tools, industrial robots etc.; performing quick harness design based on the physical properties of the harness; storing three-dimensional model data of the components having the harness; constructing three-dimensional model of the component and the harness; the design process uses information on the design path of the harness, the position of the fastener or connector, the length of the harness and the design of the electrical and mechanical systems; the three-dimensional model was designed using a 3D CAD system; the layout of the harness was generated based on the input information; the three-dimensional model constructed is displayed using a three-dimensional image generation module; he harness position and shape are calculated by the 3D model construction module; the harness position and curve shapes are calculated using a Bezier curve; the combined three-dimensional model is simulated by interlocking the operation of the mechanical component with the operation of the harness (Unknown, Japanese WIPO Patent WO 2004104868 A1, Published July 2006). 

None of these references taken either alone or in combination with the prior art of record discloses a designing assistance system, specifically including: 
(Claim 1) “a modification unit configured to cause the bar-shaped part of the three-dimensional shape model to be modified to an undented shape model” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a designing assistance method, specifically including: 
(Claim 13) “preparing the designing assistance system including a modification unit configured to cause the bar-shaped part of the three-dimensional shape model to be modified to an undented shape model” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a designing assistance method, specifically including: 
(Claim 14) “preparing the designing assistance system including a modification unit configured to cause the bar-shaped part of the three-dimensional shape model to be modified to an undented shape model” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a designing assistance method, specifically including: 

 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer readable medium containing a designing assistance program, specifically including: 
(Claim 16) “causing the bar-shaped part of the three-dimensional shape model to be modified to an undented shape model” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a designing assistance system comprising circuitry configured to acquire a three-dimensional shape model of a structure, specifically including: 
(Claim 17) “cause the bar-shaped part of the three-dimensional shape model to be modified to an undented shape model” in combination with the remaining elements and features of the claimed invention.

Art considered



1.	Weng, Q., "Three dimensional measurement for moulding on shoes", Chinese Patent CN 101061897 A, October 2007.

2.	Huang et al., "For three-dimensional reinforcement editing and updating method", Chinese Patent CN 107844677 A, March 2018.
3.	Bai et al., "A flat type self-calibration grating projection 3D reconstruction", Chinese Patent CN 206192290 U, May 2017.
4.	Jones et al., "Systems and methods for searching a machining knowledge database", U.S. Patent Application Publication 20160019270, January 2016.
5.	Gutmann et al., "Intervention system of the dynamic visualization MRI Guiding…", Chinese Patent CN 102625669 B, September 2015.
6.	Hiroshi et al., "Site management method and site management device", WIPO Patent WO 2013051080 A1, April 2013.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	July 15, 2021